Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
After extensive prosecution in this case, it appears that Applicants disagree with the Examiner’s findings and that the disagreement is based on a point of law. In light of this, Applicants are reminded of their right to appeal the Examiner’s rejections to the Patent Trial and Appeal Board.

Detailed Action
	This action is in response to the papers filed January 29, 2021. 

Election/Restrictions
In the reply filed August 18, 2020, Applicant has elected without traverse the following second set of species, wherein:
i) alternative additional components to the cell composition is a reagent for inducing chondrocyte differentiation, as recited in Claims 57-58 and 71, said reagent for inducing chondrocyte differentiation for micromass differentiation, as recited in Claims 59, 72 and 78.

In the reply filed February 1, 2016, Applicant has elected the invention of Group I, Claims 31-45, drawn to a clonal progenitor cell line that expresses COL2A, SOX9 and ENG, classified in CPC C12N 2506/02.
Within Group I, Applicant has elected the following species, wherein:
i) the alternative cell marker species that are or are not expressed by the clonal progenitor cell line that expresses SOX9 and ENG, but not CD74, ITGA2 and/or KCNK2, further expresses CD166, as recited in Claim 34.
	Election of Applicant’s invention(s) was made with traverse.

Response to Arguments
Applicant argues that the Group II method cannot be practiced without the Group I progenitor cells.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant acknowledges that cartilage can be produced from cells other than the Group I cells. Thus, the Group I and II inventions are distinct as per MPEP §806.05(h). 

Applicant argues that the Examiner did not state what the Group I progenitor cells may be used for other than for producing cartilage, as recited in Group II.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant’s own work (West et al, 2008, cited below) evidences that Applicant himself is already aware that the instantly claimed progenitor cell lines are capable of differentiating into mesodermal, endodermal and ectodermal lineages, not just chondrocytes. 


Applicants' arguments have been fully considered but are not found persuasive. MPEP §803 states that "If the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions." In the instant case a serious burden exists since each limitation, directed to the Group II method steps, requires a separate, divergent, and non co-extensive search and examination of the patent and non-patent literature. For instance, a search and consideration of the prior art as it relates to the presence and absence of the claimed cell markers would not be adequate to uncover prior art related to “cartilage producing conditions”. As evidenced below, as search and consideration for patentability determination of the instantly claimed Group I cells does not require a search and consideration of the Group II method steps of producing cartilage.
          Further, a search and examination of all the claims directed to both embodiments involves different considerations of novelty, obviousness, written description, and enablement for each claim. In view of these requirements, it is the Examiner's position that searching and examining all of the claims in the same application presents a serious burden on the Examiner for the reasons given above and in the previous Restriction Requirement.
          The requirement is still deemed proper and is therefore made FINAL.

Amendments
           In the reply filed January 29, 2021, Applicant has cancelled Claims 1-30, 32, 43-45, 47-49, 53-54, and 60-62, amended Claims 31, 50, and 69, and withdrawn Claims 33, 39-41, 46, and 79.
Claims 31, 33-42, 46, 50-52, 55-59, and 63-79 are pending.
	Claims 33, 39-41, 46, 63, 66, 73-77, and 79 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
The amendment filed January 29, 2021 is objected to for failing to comply with MPEP §1.121 Manner of making amendments in applications.
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers 
The correct status of Claims 63, 66, and 73-77 is (Withdrawn).
Claims 31, 34-38, 42, 50-52, 55-59, 64-65, 67-72, and 78 are under consideration.

Priority
This application is a continuation-in-part of application 11/604,047 filed on November 21, 2006, and is a continuation of application 13/384,289 filed March 16, 2012, now U.S. Patent 8,685,386. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Instant independent Claims 31, 50, and 69 have been amended to recite the SM30, E15, 4D20.8, 7SM0032, MEL2, SK11, 7PEND24 cell lines. 
Prior filed applications 60738912 (filed 11/21/2005), 60791400 filed 04/11/2006, PCT/US06/013519 (filed 04/11/2006), 60798103 (filed 05/04/2006), 60808818 (filed 05/26/2006), 60811908 (filed 06/07/2006), and 60835779 (filed 08/03/2006) fail to disclose one or more of said cell lines. 
Support for SM30, E15, MEL2, SK11, 7PEND24 may be found in 60850294 (filed October 6, 2006; e.g. Experiments EB3, C5; [0401]). 
However, 60850294 and 11/604047 (filed 11/21/2006) fail to disclose 4D20.8, 7SM0032, and 7PEND24. 
Support for SM30, MEL2, SK11, 7PEND24, 4D20.8, 7SM0032 may be found in 61226237 (filed July 16, 2009; e.g. pg 6, lines 15-23). 
Accordingly, the effective priority date of the Claims 31, 42, 50-52, 55-59, 64-65, 67-72, and 78 is granted as July 16, 2009. 


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

With respect to Claims 34-38, 61226237 (filed 07/16/2009) is silent to the CD166, CD74, ITG2, and KCNK2 cell marker expression profile(s) as pertains to the instantly recited cell lines. 
Support for CD166, CD74, ITG2, and KCNK2 cell marker expression profile(s) on SK11, 7SM0032, 4D20.8, MEL2, SM30, E15, and 7PEND24 cell lines may be found in 61243939 (filed September 18, 2009; e.g. pg 133 Table VII). 
Accordingly, the effective priority date of the Claims 34-38 and 51 is granted as September 18, 2009. 


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Information Disclosure Statement
The Examiner cites below Applicant's own prior art, not cited in an IDS, to wit: 
Sternberg et al (Regenerative Medicine 9(1): 53-66, 2014; available online December 18, 2013; Applicant’s own work, not cited in an IDS)
Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.

Specification
1. 	The disclosure is objected to because of the following informalities: The use of the term “Hextend” [0064], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the .
Appropriate correction is required.

Claim Rejections - 35 USC § 101
2. 	The prior rejection of Claims 31, 34-38, 42-43, 45, and 50-70 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, is withdrawn in light of Applicant argument that the in vitro culture conditions described in the specification are extensive actions taken by Applicant to obtain the cell lines reported in the specification as exhibiting expression profiles different from cultured human bone marrow MSCs, adipocyte stem cells, and adult dental pulp stem cells. See page 54, last paragraph, as well as Table 3 on page 55. These results are evidence that the claimed cell lines exhibit different characteristics relative to counterpart cells that one skilled in the art would logically compare the claimed cells against. The cells formulated with a carrier scaffold or matrix (claim 31) or with a pharmaceutically acceptable carrier (claim 50) are additional elements that allow the claimed cells - even if a judicial exception - to be practically applied. The Examiner finds Applicant’s argument persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3. 	Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Independent Claim 31 recites the phrase “isolated clonal progenitor cell…capable of undergoing chondrogenesis…derived from a cell line selected from the group consisting of SM30, E15, 4D20.8, 7SM0032, MEL2, SK11, 7PEND24 cell lines, individually, or combinations thereof”. 
The claim appears to reasonably encompass SM30, E15, 4D20.8, 7SM0032, MEL2, SK11, and/or 7PEND24 cell lines themselves, as daughter cells from said clonal embryonic chondrocyte progenitor cells are necessarily “derived from” said SM30, E15, 4D20.8, 7SM0032, MEL2, SK11, and/or 7PEND24 cell lines, respectively. 
With respect to Claims 35, instant Table 3 discloses that each of SM30, E15, 4D20.8, 7SM0032, MEL2, SK11, and 7PEND24 cell lines do not express CD74. Thus, Claim 35 fails to further limit the independent claim, merely reciting an inherent/naturally present cell marker of the cells.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

4. 	Claims 52, 55-56 and 68 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Independent Claim 50 is directed to a composition comprising chondrocyte progenitor cells and a pharmaceutically acceptable resorbable carrier comprising hetastarch, hyaluronan and 
Claim 52 recites wherein the composition is formulated for direct injection for in situ chondrogenesis.
	Claim 55, dependent upon Claim 50, recites wherein said chondrocyte progenitor cells is formulated for administration to a site of cartilage defect or damage. 
	Claim 56, dependent upon Claim 55, recites wherein the cartilage damage comprises articular cartilage damage.
	Claim 68, dependent upon Claim 50, recites the phrase “is formulated for use in…” a genus of cartilage damage or defects.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The phrases "for direct injection”,  “for in situ chondrogenesis" , "for administration to a site of” and/or “is formulated for use in”…cartilage defect or damage are intended use limitations, which do not contain any further structural limitations with respect to claimed pharmaceutical composition comprising the positively recited carrier scaffolds or matrices and the positively recited chondrocyte progenitor cells (see MPEP §2114).
The instant specification fails to disclose that the positively recited compositions of the independent claim are incapable of being administered to a site via direct injection, incapable of being of being administered to a site of articular cartilage damage, nor incapable of being used for cartilage damage or defects. Rather, as evidenced by [0103], a pharmaceutical composition of said cells and hyaluronan is injectable (“direct injection of cells”, “injection of…hyaluronan”). Furthermore, neither the claim nor the specification places any limit on the device used “for direct injection”, e.g. needle, syringe, and or catheter, and thus the there is no apparent size limit to the dimension of the device “for direct injection” nor pharmaceutical composition that is “formulated for direct injection”. 
The instant specification fails to disclose how the positively recited compositions of the independent claim are to be further modified so as to transform said composition(s) incapable “for direct injection” to now become formulated “for direct injection”, “for administration to a 
The instant specification fails to disclose that the positively recited chondrocyte progenitor cells, alone and/or in the presence of the positively recited pharmaceutically acceptable carriers/scaffolds, of the independent claim are incapable of in situ chondrogenesis. 
The instant specification fails to disclose how the positively recited chondrocyte progenitor cells, alone and/or in the presence of the positively recited pharmaceutically acceptable carriers/scaffolds, of the independent claim are to be further modified so as to transform said chondrocyte progenitor cells “for in situ chondrogenesis". 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

5. 	Claim(s) 31, 34-38, 42, 50-52, 55-59, 64-65, 67-72, and 78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claim 31 recites the phrase “isolated clonal progenitor cell…capable of undergoing chondrogenesis…derived from a cell line selected from the group consisting of SM30, E15, 4D20.8, 7SM0032, MEL2, SK11, 7PEND24 cell lines, individually, or combinations thereof”. 
Independent Claim 50 recites the phrase ‘isolated chondrocyte progenitor cell…derived from a cell line selected from the group consisting of SM30, E15, 4D20.8, 7SM0032, MEL2, SK11, 7PEND24 cell lines, individually, or combinations thereof”. 
Independent Claim 69 recites the phrase ‘clonal progenitor cells…derived from a cell line selected from the group consisting of SM30, E15, 4D20.8, 7SM0032, MEL2, SK11, 7PEND24 cell lines, individually, or combinations thereof”. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The claims appear to reasonably encompass SM30, E15, 4D20.8, 7SM0032, MEL2, SK11, and/or 7PEND24 cell lines themselves. 
The claims also appear to reasonably encompass a progenitor cell type that is no longer the SM30, E15, 4D20.8, 7SM0032, MEL2, SK11, and/or 7PEND24 cell line(s) themselves, but has differentiated to some extent, as the specification discloses for example, whereby the embryonic chondrocyte progenitor cell lines may be cultured under chondrocyte-inducing conditions prior to administering the cells to the subject [0065]. 
The specification discloses that the embryonic chondrocyte progenitor cells do not express CD74, CD90, CD166, ITGA2, nor KCNK2, as recited in Claims 35-38; whereas, said markers are expressed on mesenchymal stem cells [0054]. 
The Examiner notes that the recitation of dependent Claims 34-38 and 51 denotes that each of the cell markers CD166, CD90, CD166, ITGA2, and KCNK2 are independent variables, to wit, [(+/- CD74)(+/- CD90)(+/- CD166)(+/- ITGA2)(+/- KCNK2)], and thus reasonably encompassing a genus of 32 phenotypically different chondrocyte progenitor cell populations derived from the referenced SM30, E15, 4D20.8, 7SM0032, MEL2, SK11, and/or 7PEND24 cell line(s) themselves, respectively. However, per Table 3, only 7 such [chondrocyte] progenitor cell types are actually disclosed. 
The instant specification discloses that the gene expression pattern of the undifferentiated embryonic chondrocyte progenitor cells/cell lines of the invention provide no indication [emphasis added] that they have the potential to become chondrocytes and do not have a gene expression pattern indicative of chondrocyte developmental potential [0052]. Thus, one would not know the gene expression profile of cells derived (partially differentiated therefrom) that 
While the specification discloses a gene expression profile for MEL2 [0056], SM30 [0057], 7SM0032 [0058], SK11 [0059], 7PEND24 [0060], E15 [0061], and 4D20.8 [0062], the specification fails to disclose the corresponding gene expression profiles of [chondrocyte] progenitor cells derived from, being at least partially differentiated from and thus non-identical to, said referenced clonal embryonic chondrocyte progenitor cell lines. 
The specification discloses, for example chondrocyte differentiation protocols, whereby the [chondrocyte] progenitor cells are cultured at various periods of time in chondrogenic medium (e.g. [0118]), or cultured in Incomplete Chondrogenic Medium (e.g. [0127]), for 2-3 days [0132], as much as 14 days [0137], or as much as 21 days [0189].
The specification fails to disclose an objective identification of clonal progenitor cells, capable of undergoing chondrogenesis, derived from, but not identical to, the referenced MEL2, SM30, 7SM0032, SK11, 7PEND24, E15, and 4D20.8 cell lines. 
Rather, the specification discloses that, surprisingly, there was little if any correlation of COL2A1 induction with commonly-used markers for chondrogenic mesenchyme such as SOX9 [0188]. The diversity of gene expression markers within the group of SK11, 7SMOO32, 4D20.8, MEL2, SM30, and E15 including site-specific homeobox gene expression, suggest that each line represents a unique and distinguishable type of chondrogenic progenitor [emphasis added]. The cell lines SK11, 7SMOO32, 4D20.8, MEL2, SM30, and E15 were clearly distinguishable from cultured bone marrow MSCs in regard to gene expression markers both before and after differentiation [emphasis added] [0188]. 
	Example 9 discloses distinctly different differentiation profiles between [chondrocyte] progenitor cells derived from 7SM0032 (3-fold increase in COL2A1), 4D20.8 (51-fold increase in COL2A1), and SK11 (179-fold increase in COL2A1) [0191], which may also vary depending upon the corresponding carrier/scaffold (micromass –vs- alginate beads –vs-RGD-alginate) [0191].
	Thus, it is clear that there is significant variability in the cell marker phenotypes derived from the referenced MEL2, SM30, 7SM0032, SK11, 7PEND24, E15, and 4D20.8 cell lines, for which there is no written description of objective identification for the breadth of the instantly 

Instant specification discloses that the referenced MEL2, SM30, 7SM0032, SK11, 7PEND24, E15, and 4D20.8 cell lines were derived from human embryonic stem cells [0106-107], and are phenotypically different than mesenchymal stem cells ([0054], Table 3). 
Hwang et al (PNAS 105(52): 20641-20646, December 30, 2008; of record) is considered relevant prior art for having taught derivation of MSCs from human embryonic stem cells (hESCd-MSCs), whereby said hESCd-MSCs are able to undergo commitment into a chondrocytic lineage when cultured in chondrocyte-conditioned medium (pg 20643, col. 1). Thus, the hESCd-MSCs themselves may be considered a [chondrocyte] progenitor cell, as well as those cells derived from said hESCd-MSCs as they differentiate and become committed to the chondrocytic lineage. Hwang et al taught that the hESCd-MSCs express cell surface markers such as CD90 and CD166 (pg 20642, col. 1), and thus would be phenotypically different than the instantly recited referenced MEL2, SM30, 7SM0032, SK11, 7PEND24, E15, and 4D20.8 cell lines. Hwang et al do not teach the cell marker phenotypes of the [chondrocyte] progenitor cell that differentiate from the hESCd-MSCs as they become committed to the chondrocytic lineage. One of ordinary skill in the art would not know if these increasingly differentiated and committed chondrocytic progenitor cells are the same, substantially the same, or substantially different from the instantly recited [chondrocytic] progenitor cells derived from, but no longer identical to, the referenced MEL2, SM30, 7SM0032, SK11, 7PEND24, E15, and 4D20.8 cell lines of the instant claims. 
West et al (U.S. 2010/0184033; Applicant’s own work) disclosed that the embryonic progenitor cell lines, e.g. 4D20.8, are considered to have surprising developmental plasticity in their ability to transdifferentiate into terminally differentiated cells types [0196], being capable of differentiating into, e.g. myocardial precursor cells [0168], fibroblast precursor cells [0169], pancreatic precursor cells [0170], hemangioblasts [0172], neural precursors or smooth muscle precursors [0189], etc…, e.g. hindbrain neural crest neural progenitor cell line 7PEND24 [0508], or cells that induce angiogenesis or neurotropic activity, e.g. MEL2 [0434]. 
Sternberg et al (Regenerative Medicine 9(1): 53-66, 2014; available online December 18, 2013; Applicant’s own work, not cited in an IDS) teaches that the MEL2 progenitor cell line 
Thus, similar to Hwang et al the positively recited reference MEL2, SM30, 7SM0032, SK11, 7PEND24, E15, and 4D20.8 cell lines must undergo at least partial differentiation in order to become committed to the chondrocyte lineage, as opposed to some other tissue [neural, adipocyte, angiogenic] lineage, per West et al and/or Sternberg et al, said at least partially differentiated cells now committed to the chondrocyte lineage naturally being non-identical to said referenced clonal embryonic chondrocyte progenitor cell lines and also a [chondrocyte] progenitor cell of their own.
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of clonal [chondrocyte] progenitor cells derived from--and not identical to--the referenced MEL2, SM30, 7SM0032, SK11, 7PEND24, E15, and 4D20.8 cell lines, said progenitor cells becoming or being committed to a chondrocytic cell lineage, except for said referenced MEL2, SM30, 7SM0032, SK11, 7PEND24, E15, and 4D20.8 cell lines, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims, respectively.

Claim Rejections - 35 USC § 102
6. 	The prior rejections of Claim(s) 50-52, 54, and 69 under pre-AIA  35 U.S.C. 102(b) as being anticipated by West et al (Regen. Medicine 3(3): 287-308, 2008; available May, 2008; Applicant’s own work not cited in an IDS; of record), as evidenced by Zheng et al (Cell Research 7:713-722, 2006) and Goldberg et al (U.S. Patent 6,835,377) is withdrawn in light of 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7. 	The prior rejection of Claims 50-52 and 54 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over West et al (Regen. Medicine 3(3): 287-308, 2008; available May, 2008; Applicant’s own work not cited in an IDS; of record) in view of Zheng et al (Cell Research 7:713-722, 2006) and Goldberg et al (U.S. Patent 6,835,377) is withdrawn in light of Applicant’s amendment to the independent claim to recite the Markush Group of pharmaceutically acceptable carriers, limitations not taught by West et al. 

8. 	The prior rejection of Claims 53, 55-59, 64-65, 67-68, and 78 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over West et al (Regen. Medicine 3(3): 287-308, 2008; available May, 2008; Applicant’s own work not cited in an IDS; of record) in view of Zheng et al (Cell Research 7:713-722, 2006) and Goldberg et al (U.S. Patent 6,835,377), as applied to is withdrawn for reasons discussed above. 

9. 	Claims 31, 34-38, 42, and 71-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over West et al (Regen. Medicine 3(3): 287-308, 2008; available May, 2008; Applicant’s own work not cited in an IDS; of record), in view of Gerecht et al (PNAS 104(27):11298-11303, 2007; of record) and Hwang et al (PNAS 105(52): 20641-20646, December 30, 2008; of record). 
Determining the scope and contents of the prior art.
The claims appear to reasonably encompass SM30, E15, 4D20.8, 7SM0032, MEL2, SK11, and/or 7PEND24 cell lines themselves, as identical daughter cells from said clonal embryonic chondrocyte progenitor cells are necessarily “derived from” said SM30, E15, 4D20.8, 7SM0032, MEL2, SK11, and/or 7PEND24 cell lines, respectively. 
With respect to Claims 31 and 34-38, West et al taught clonal progenitor cell lines, to wit, MEL2 (pg 293, col. 2), 4D20.8 (pg 298, col. 1) and E15 (pg 298, col. 2), whereby the instant specification discloses in Table 3 that said MEL2, 4D20.8 and E15 clonal progenitor cell lines naturally and inherently express CD166 and are negative for the expression of CD74, ITGA2 and KCNK2.
The instant specification discloses that the MEL2, 4D20.8, and E15 cell lines are capable of chondrogenesis (pg 47) and are considered a chondrogenic progenitor (pg 53) that is capable of producing hyaline cartilage, articular cartilage, or both at a sit of cartilage defect or damage. 

West et al taught that the progenitor cell lines are cultured in a pre-shaped well comprising an adherent surface, to wit, standard art-recognized tissue culture dishes (as shown in Figure 2A, D and E), and are cultured for a time sufficient to allow the cells to express and secrete extracellular matrix molecules (pg 298, col. 1). 
West et al taught the administration of said cells to SCID mice (pg 298, col. 2), whereby those of ordinary skill in the art immediately recognize that living cells are administered to a subject in the presence of a pharmaceutically acceptable carrier.

West et al do not teach the isolated cells are present within a pharmaceutically acceptable carrier scaffold or matrix comprising hyaluronan and polymers thereof or polyglycolic acid and copolymers thereof. However, prior to the instantly claimed invention, and with respect to Claim 31, Gerecht et al taught a clonal progenitor cell line, to wit, hESCs, combined with a carrier, to wit, hyaluronan hydrogels (pg 11299, col. 1, “encapsulate hESCs in hdyrogels fabricated entirely 
Similarly, Hwang et al taught the encapsulation of the cells in a hydrogel comprising PEG-diacrylate (PEGDA) (pg 20646, col. 2, Photoencapsulation) and/or seeded onto and within (Figures 2D-E) a polymer scaffold comprising hyaluronic acid (HA) and poly(lactic acid)/poly(lactide-co-glycolide) (PLLA/PLGA) copolymers (pg 20646, col. 2, Ectopic Bone Formation). 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in stem cell biology and cell culture methods. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the progenitor cell line of West et al to be combined with a pharmaceutically acceptable carrier scaffold or matrix such as a hyaluronan hydrogel matrix/scaffold and/or polyglycolic acid and copolymers thereof with a reasonable expectation of success because Gerecht et al taught that the HA-based hydrogels has tunable properties, can maintain the undifferentiated state of hESCs, preserves their normal karyotype, and maintains their full differentiation capacity. Furthermore, Hwang et al demonstrated the ability of the routineer to implant chondrogenic-committed cells from hESCd-MSCs encapsulated in a pharmaceutically acceptable hyaluronan and/or polycoglycolic acid carrier scaffolds or matrices 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 42, Hwang et al taught wherein the pharmaceutically acceptable carrier or scaffold is a synthetic polymer (pg 20646, col. 2, Photoencapsulation, PEGDA hydrogels; Ectopic Bone Formation, PLLA/PLGA/HA polymer scaffold). Hwang et al taught wherein the synthetic polymer pharmaceutically acceptable carrier or scaffold is resorbable, and comprises hyaluronan and polyglycolic acid copolymers (pg 20646, col. 2, Ectopic Bone Formation, PLLA/PLGA/HA polymer scaffold). 
With respect to Claim 71, Hwang et al taught wherein the clonal progenitor cell is in contact with a reagent for inducing chondrocyte differentiation (pg 20642, col. 2, “evaluated in 3D scaffolds after osteogenic stimulation with medium containing…”). 
With respect to Claim 72, Hwang et al did not teach ipsis verbis that the reagent is “for micromass differentiation”; however, the instant claims place no requirement onto a particular micromass differentiation protocol, and thus the claim is interpreted to be directed to an intention to differentiate the cells within the pharmaceutically acceptable carrier or scaffold. Hwang et al taught wherein the clonal progenitor cell is in contact with a reagent for inducing chondrocyte differentiation (pg 20642, col. 2, “evaluated in 3D scaffolds after osteogenic stimulation with medium containing…”; Figure 2, “Chondrogenic differentiation in….hydrogels”). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that neither West, Gerecht nor Hwang disclose or suggest resorbable carriers comprised of the referenced materials now recited in the independent claims.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant appears to have overlooked that Gerecht et al taught a clonal progenitor cell line combined with a carrier, to wit, hyaluronan hydrogels (pg 11299, col. 1, “encapsulate hESCs in hdyrogels fabricated entirely of [hyaluronan]”), which are, by definition, both a pharmaceutically acceptable carrier matrix and a scaffold. 


10. 	Claims 50-52, 55-59, 64-65, 67-68, and 78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over West et al (Regen. Medicine 3(3): 287-308, 2008; available May, 2008; Applicant’s own work not cited in an IDS; of record), in view of Gerecht et al (PNAS 104(27):11298-11303, 2007; of record), Hwang et al (PNAS 105(52): 20641-20646, December 30, 2008; of record) and Harmon et al (U.S. 2005/0058629; of record).
Determining the scope and contents of the prior art.
The claims appear to reasonably encompass SM30, E15, 4D20.8, 7SM0032, MEL2, SK11, and/or 7PEND24 cell lines themselves, as identical daughter cells from said clonal embryonic chondrocyte progenitor cells are necessarily “derived from” said SM30, E15, 4D20.8, 7SM0032, MEL2, SK11, and/or 7PEND24 cell lines, respectively. 
With respect to Claims 50-51, West et al taught clonal progenitor cell lines, to wit, MEL2 (pg 293, col. 2), 4D20.8 (pg 298, col. 1) and E15 (pg 298, col. 2), whereby the instant specification discloses in Table 3 that said MEL2, 4D20.8 and E15 clonal progenitor cell lines naturally and inherently express CD166 and are negative for the expression of CD74, ITGA2 and KCNK2.
The instant specification discloses that the MEL2, 4D20.8, and E15 cell lines are capable of chondrogenesis (pg 47) and are considered a chondrogenic progenitor (pg 53) that is capable of producing hyaline cartilage, articular cartilage, or both at a sit of cartilage defect or damage. 
West et al taught that the progenitor cell lines are cultured in a pre-shaped well comprising an adherent surface, to wit, standard art-recognized tissue culture dishes (as shown in Figure 2A, D and E), and are cultured for a time sufficient to allow the cells to express and secrete extracellular matrix molecules (pg 298, col. 1). 
West et al taught a composition comprising a pharmaceutically acceptable carrier and the E15 clonal progenitor cell lines, per the administration of said cells to SCID mice (pg 298, col. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The instantly recited phrase “for treating cartilage defects or damage” is an intended use limitation which does not contain any further structural limitations with respect to claimed progenitor cells (see MPEP §2114).
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art cells does not inherently possess the same properties, “for treating cartilage defects or damage” as the instantly claimed product. 
The instant specification discloses that the MEL2, 4D20.8, and E15 cell lines are capable of chondrogenesis (pg 47) and are considered a chondrogenic progenitor (pg 53) that is capable of producing hyaline cartilage, articular cartilage, or both at a sit of cartilage defect or damage. 
With respect to the presence of the pharmaceutically acceptable carrier, West et al taught the administration of said cells to SCID mice (pg 298, col. 2, “were injected”, “injected intramuscularly”), whereby those of ordinary skill in the art immediately recognize that living cells are administered to a subject in the presence of a pharmaceutically acceptable carrier, as the cells must pass through the injection device via some sort of medium. 
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) See MPEP §2144.01.

with respect to Claims 50 and 55, Gerecht et al taught a clonal progenitor cell line, to wit, hESCs, combined with a carrier, to wit, hyaluronan hydrogels (pg 11299, col. 1, “encapsulate hESCs in hdyrogels fabricated entirely of [hyaluronan]”), which are, by definition, both a pharmaceutically acceptable carrier matrix and a scaffold. 
Similarly, Hwang et al taught the encapsulation of the cells in a hydrogel comprising PEG-diacrylate (PEGDA) (pg 20646, col. 2, Photoencapsulation) and/or seeded onto and within (Figures 2D-E) a polymer scaffold comprising hyaluronic acid (HA) and poly(lactic acid)/poly(lactide-co-glycolide) (PLLA/PLGA) copolymers (pg 20646, col. 2, Ectopic Bone Formation). 
Similarly, Harmon et al is considered relevant prior art for having disclosed compositions for generating cartilage [0052], e.g. cells that are chondrogenic [0041], whereby the progenitor cells are combined with a pharmaceutically acceptable resorbable carrier, e.g. comprises polyglycolic acid or hyaluronic acid [0256], whereby said cells combined with the pharmaceutically acceptable resorbable carrier are placed or injected into the site of interest in a subject [0583], e.g. in a hydrogel solution for injection [0221] or by syringe [0199].

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the progenitor cell line of West et al to be combined with a pharmaceutically acceptable carrier scaffold or matrix such as a hyaluronan hydrogel matrix/scaffold and/or polyglycolic acid and copolymers thereof with a reasonable expectation of success because Gerecht et al taught that the HA-based hydrogels has tunable properties, can 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 52, 55-56 and 68, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The instantly recited phrases “formulated for direct injection for in situ chondrogensis”, “formulated for administration to a site of…articular cartilage damage” and “formulated for use in cartilage defects or damage” are intended use limitations which do not contain any further structural limitations with respect to claimed composition comprising the claimed progenitor cells and a pharmaceutically acceptable carrier scaffold or matrix (see MPEP §2114). Gerecht et al taught a pharmaceutically acceptable carrier scaffold or matrix comprising hyaluronic acid. Hwang et al taught wherein the pharmaceutically acceptable carrier or scaffold is a synthetic polymer (pg 20646, col. 2, Photoencapsulation, PEGDA hydrogels; Ectopic Bone Formation, PLLA/PLGA/HA polymer scaffold). Hwang et al taught wherein the synthetic polymer pharmaceutically acceptable carrier or scaffold is resorbable, and comprises hyaluronan and polyglycolic acid copolymers (pg 20646, col. 2, Ectopic Bone Formation, PLLA/PLGA/HA polymer scaffold). Harmon et al is considered 
With respect to Claims 64-65, Gerecht et al taught wherein the cells are encapsulated in a pharmaceutically acceptable carrier scaffold or matrix comprising hyaluronan (pg 11299, col. 1, “encapsulate hESCs in hydrogels fabricated entirely of HA”).
Hwang et al taught wherein the cells are encapsulated in a pharmaceutically acceptable carrier or scaffold comprising hyaluronan and polyglycolic acid copolymers (pg 20646, col. 2, Ectopic Bone Formation, PLLA/PLGA/HA polymer scaffold). 
Harmon et al disclosed the cells may be encapsulated [0225] in a pharmaceutically acceptable carrier or scaffold comprising hyaluronan and polyglycolic acid copolymers [0221].
With respect to Claim 67, West et al taught the cell composition injected into the subject comprises 20 million cells (pg 298, col. 2), and thus between 5 million and 150 million cells.
	Gerecht et al taught the composition comprises about 5 million cells (pg 11300, col. 2, “5-10x10^6 cells”).
	Hwang et al taught the cell therapy composition to comprise 3x10^6 or 2x10^7 cells (pg 20646, col. 2, Methods).
With respect to Claims 57-58, Hwang et al taught wherein the clonal progenitor cell is in contact with a reagent for inducing chondrocyte differentiation (pg 20642, col. 2, “evaluated in 3D scaffolds after osteogenic stimulation with medium containing…”).
With respect to Claims 59 and 78, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The instantly recited phrase “for micromass differentiation” is an intended use limitation which does not contain any further structural limitations with respect to claimed reagent for inducing differentiatinon (see MPEP 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that West does not disclose or suggest resorbable carriers comprised of the referenced materials now recited in the independent claims.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant appears to have overlooked that Gerecht et al taught a clonal progenitor cell line combined with a carrier, to wit, hyaluronan hydrogels (pg 11299, col. 1, “encapsulate hESCs in hdyrogels fabricated entirely of [hyaluronan]”), which are, by definition, both a pharmaceutically acceptable carrier matrix and a scaffold. 
Similarly, Hwang et al taught the encapsulation of hESCd-MSC cells in a hydrogel comprising PEG-diacrylate (PEGDA) (pg 20646, col. 2, Photoencapsulation) and/or seeded onto and within (Figures 2D-E) a polymer scaffold comprising hyaluronic acid (HA) and poly(lactic acid)/poly(lactide-co-glycolide) (PLLA/PLGA) copolymers (pg 20646, col. 2, Ectopic Bone Formation). 
Similarly, Harmon et al disclosed pharmaceutically acceptable carrier or scaffold comprising hyaluronan and polyglycolic acid copolymers [0221].

11. 	Claims 69-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over West et al (Regen. Medicine 3(3): 287-308, 2008; available May, 2008; Applicant’s own work not cited in an IDS; of record) in view of Harmon et al (U.S. 2005/0058629; of record).
Determining the scope and contents of the prior art.
The claims appear to reasonably encompass SM30, E15, 4D20.8, 7SM0032, MEL2, SK11, and/or 7PEND24 cell lines themselves, as identical daughter cells from said clonal embryonic chondrocyte progenitor cells are necessarily “derived from” said SM30, E15, 4D20.8, 7SM0032, MEL2, SK11, and/or 7PEND24 cell lines, respectively. 
With respect to Claim 69, West et al taught clonal progenitor cell lines, to wit, MEL2 (pg 293, col. 2), 4D20.8 (pg 298, col. 1) and E15 (pg 298, col. 2), whereby the instant specification discloses in Table 3 that said MEL2, 4D20.8 and E15 clonal progenitor cell lines naturally and inherently express CD166 and are negative for the expression of CD74, ITGA2 and KCNK2.
The instant specification discloses that the MEL2, 4D20.8, and E15 cell lines are capable of chondrogenesis (pg 47) and are considered a chondrogenic progenitor (pg 53) that is capable of producing hyaline cartilage, articular cartilage, or both at a sit of cartilage defect or damage. 
West et al taught that the progenitor cell lines are cultured in a pre-shaped well comprising an adherent surface, to wit, standard art-recognized tissue culture dishes (as shown in Figure 2A, D and E), and are cultured for a time sufficient to allow the cells to express and secrete extracellular matrix molecules (pg 298, col. 1). 
West et al taught a composition comprising a pharmaceutically acceptable carrier and the E15 clonal progenitor cell lines, per the administration of said cells to SCID mice (pg 298, col. 2), whereby those of ordinary skill in the art immediately recognize that living cells are administered to a subject in the presence of a pharmaceutically acceptable carrier.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The instantly recited phrase “for treating cartilage defects or damage” is an intended use limitation which does not contain any further structural limitations with respect to claimed progenitor cells (see MPEP §2114).
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art cells does not inherently possess the same properties, “for treating cartilage defects or damage” as the instantly claimed product. 
The instant specification discloses that the MEL2, 4D20.8, and E15 cell lines are capable of chondrogenesis (pg 47) and are considered a chondrogenic progenitor (pg 53) that is capable of producing hyaline cartilage, articular cartilage, or both at a sit of cartilage defect or damage. 
With respect to the presence of the pharmaceutically acceptable carrier, West et al taught the administration of said cells to SCID mice (pg 298, col. 2, “were injected”, “injected intramuscularly”), whereby those of ordinary skill in the art immediately recognize that living cells are administered to a subject in the presence of a pharmaceutically acceptable carrier, as the cells must pass through the injection device via some sort of medium. 
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) See MPEP §2144.01.

West et al do not teach the isolated cells are present in combination with a pharmaceutically acceptable carrier scaffold or matrix comprising hyaluronan and polymers thereof or polyglycolic acid and copolymers thereof. However, prior to the instantly claimed invention, and with respect to Claim 69, Harmon et al is considered relevant prior art for having disclosed compositions for generating cartilage [0052], e.g. cells that are chondrogenic [0041], whereby the progenitor cells are combined with a pharmaceutically acceptable resorbable carrier, e.g. comprises polyglycolic acid or hyaluronic acid [0256], whereby said cells combined with the pharmaceutically acceptable resorbable carrier are placed or injected into the site of interest in a subject [0583], e.g. in a hydrogel solution for injection [0221] or by syringe [0199].

With respect to Claim 70, while West et al taught that the progenitor cell lines are cultured in a pre-shaped well comprising an adherent surface (as shown in Figure 2A, D and E), 
Harmon et al is considered relevant prior art for having disclosed compositions for generating cartilage [0052], e.g. cells that are chondrogenic [0041], whereby the progenitor cells are within a pre-shaped well comprising an adhesive surface [0239], being cultured within, and thus also within extracellular matrix ([0027], “whether differentiated or undifferentiated or a combination thereof, extracellular matrix produced thereby”; [0283], “extracellular matrix deposition”). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Prior to the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the composition comprising a progenitor cell line of West et al to comprise a pre-shaped pharmaceutically acceptable carrier scaffold or matrix comprising extracellular matrix with a reasonable expectation of success because Harmon et al disclosed that progenitor cells may be cultured within a pre-shaped well in preparation for forming an implantable composition for the treatment of a soft tissue defect to form cartilage, whereby the progenitor cells naturally produce extracellular matrix during culture. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that neither West nor Harmon disclose or suggest resorbable carriers comprised of the referenced materials now recited in the independent claims.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant appears to have overlooked that Harmon et al disclosed pharmaceutically acceptable carrier or scaffold comprising hyaluronan and polyglycolic acid copolymers [0221].

Double Patenting
12. 	The prior provisional rejection of Claims 31, 34-38, 42-43, 45, 50-59, 64-65, 67-72, and 78 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-7, and 13-19 of copending Application No. 12/504,630 (syn. U.S. 2010/0184033; claim set filed October 22, 2019), as evidenced by West et al (Regen. Medicine 3(3): 287-308, 2008; available May, 2008; Applicant’s own work not cited in an IDS; of record) is withdrawn in light of Applicant’s abandonment of Application No. 12/504,630 (notice mailed October 29, 2020).

Citation of Relevant Prior Art
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kihm et al (U.S. 2005/0019865; of record) is considered relevant prior art for having disclosed a cell composition for treating a cartilage defect [0031], the method comprising the step of formulating a resorbable scaffold or matrix [0060] comprising stem or progenitor cells [0031] capable of differentiating into a chondrogenic cell [0041], wherein said stem/progenitor cells may be undifferentiated or differentiation-induced into a chondrogenic phenotype [0023, 44]. Kihm et al disclose a working example differentiating progenitor cells into a chondrogenic phenotype (Example 15) comprising the step of culturing the progenitor cells in a differentiation medium for up to 28 days (syn. 4 weeks, [0558]). 

Conclusion
14. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633